Citation Nr: 1514523	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA RO in Montgomery, Alabama.

The Veteran and his spouse testified at a formal hearing before a decision review officer at the RO in March 2007.  In June 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are of record.  The Board remanded the issue on appeal for additional development in November 2008, January 2011, and April 2013.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an initial claim of entitlement service connection for posttraumatic stress disorder (PTSD) should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue remaining on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case. 

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral foot disability, a lower back disability, and a skin disability were raised by the record in August 2014, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In April 2013, the Board again remanded the Veteran's claim.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's April 2013 remand instructed the AOJ to schedule the Veteran with a VA examination with a psychiatrist for an opinion as to whether the Veteran suffered from an acquired psychiatric disorder, to include PTSD, panic disorder, or depressive-type psychosis, that was related to active duty service.  The Board's remand noted that the Veteran had been diagnosed in April 2011 with panic disorder, and in January 2012 with PTSD.   

Contrary to the Board's April 2013 remand directive, the Veteran underwent a VA examination with a psychologist, rather than a psychiatrist, in May 2013.  The examiner diagnosed the Veteran with an alcohol-induced mood disorder and dysthymic disorder.  The examiner concluded that the Veteran's mental health symptoms were less likely as not caused by or the result of "service connected activities."  The examiner provided no rationale for this opinion.  With no rationale for its conclusion, this opinion is inadequate for the purpose of rendering a decision in this case.

In August 2013, the AOJ solicited an additional medical opinion.  In August 2013, a different VA psychologist (not a psychiatrist) provided an opinion based upon review of the Veteran's claims file.  Without examining the Veteran, the psychologist found that the Veteran's "PTSD cannot be assessed," and that it was at least as likely as not that his hallucinations were due to drug-induced affective disorder and his depressive symptoms were due to his heart disorder.  Depression, panic disorder, and psychosis were found to be less likely caused by or related to service.  While the examiner provided at least some rationale for these conclusions, the Board finds the lack of an in-person examination limits the probative value of the examination.  Additionally, in light of the multiple etiology opinions of record compliance with the Board's prior remand directives is required for an adequate determination.

The Board's April 2013 remand specified that the Veteran receive an examination with a psychiatrist, and the psychiatrist was instructed to then provide an opinion regarding the relationship between the Veteran's acquired psychiatric disorder and his military service.  The Veteran did not receive an examination with a psychiatrist, and the examiner who interviewed the Veteran did not provide the requested opinion.  Accordingly, this case must again be remanded in order to obtain the requested medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA examination by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder that was either incurred during active service or that developed as a result of a verified event during active service.  It should be noted that, based upon the available record, the stressor events that he witnessed the deaths of two friends in automobile and train accidents and that he was present when a fellow soldier shot a gun into the air are not verified.  

The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated tests should be performed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

